Exhibit 10.1

 
Joint Venture Framework Agreement


By and Between








Shanxi Meijin Energy Group Co., Ltd.
and
General Steel Holdings Inc.










May 13, 2010
 
1

--------------------------------------------------------------------------------


 
THIS JOINT VENTURE FRAMEWORK AGREEMENT  (the “Agreement”) is made effective as
of the 13th day of May, 2010 between Shanxi Meijin Energy Group Co., Ltd.
(“Meijin Energy”) and General Steel Holdings, Inc. and any of its nominees or
subsidiaries it nominates to effectuate the purposes of this Agreement (“General
Steel”)  (each a “Party” and together the “Parties”).


WHEREAS, the Parties have entered into an agreement to work together to create a
joint venture; and


WHEREAS, the purposes of the joint venture shall be to integrate and expand
Shanxi Meijin Iron and Steel Co., Ltd (“Meijin Steel”) which is owned by Meijin
Energy.


NOW THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
 
1. GENERAL PROVISIONS
 
The Parties enter this Agreement in accordance with the "Law of Establishing
Joint Venture by Chinese and Foreign Investment in the People’s Republic of
China (“PRC”)" and other relevant published laws and regulations of China.


The purposes of the joint venture shall be to integrate and expand Meijin Steel
which is owned by Meijin Energy. Meijin Steel is located in Xigaobai village,
Dongyu town, Qingxu county, Shanxi province. After the integration, Meijin Steel
will reach a comprehensive production capacity of 3 million tons annual capacity
of crude steel .


2. NOTICE


2.1 Any notices required or permitted hereunder shall be given to the
appropriate party at the address specified in this section or at such other
address as either party shall specify in writing.  Such notice shall be deemed
given: upon personal delivery; if sent by telephone facsimile, upon confirmation
of receipt; or if sent by certified or registered mail, postage prepaid, five
(5) days after the date of mailing.
 
2

--------------------------------------------------------------------------------




For Shanxi Meijin Energy Group Co., Ltd:
Legal Representative: Yao Ju Huo
Meijin North Avenue No. 2,
Qingxu county, Taiyuan city, Shanxi province
China
 
For General Steel Holdings:
Chairman and CEO: Yu Zuo Sheng
Room 2315, Kun Tai International Mansion Building,
Yi No 12, Chaoyangmenwai Ave.,
Chaoyang District, Beijing 100020
China


General Steel is a U.S.-listed company, incorporated in the United States.
Headquartered in Beijing, General Steel manages and operates a number of Chinese
steel subsidiaries reaching a comprehensive production capacity 6.3 million tons
of steel annually. General Steel’s subsidiaries are located in Shaan’xi, Inner
Mongolia Autonomous Region and the Tianjin municipality, and operate directly
under the Central Government and Guangdong province, producing and processing a
variety of steel products.


2.2 Joint Venture


In accordance with the "Law of Establishing Joint Venture by Chinese and Foreign
Investment in the People’s Republic of China" and other relevant published laws
and regulations of China, the Parties agree to establish a Joint Venture Limited
Liability Company (hereinafter referred to as "Joint Venture" or “JV”) in
Shanxi, China.


The name of the Joint Venture shall be: Shanxi Meijin Iron and Steel Co., Ltd.
and the legal address of the Joint Venture will be located at Xigaobai village,
Dongyu town, Qingxu county, Shanxi province, Peoples’ Republic of China. All
activities of the Joint Venture in China shall be governed by the laws, decrees
and relevant rules and regulations of the People's Republic of China.


The Joint Venture shall be organized as a limited liability company. Except as
may be claimed by one Party against the other Party (but not any third parties)
under Section 14 (as limited by Section 20), the liability of each Party is
limited to making contribution to the registered capital in accordance with
Section 5 of this Agreement, including each Party's stake in all other capital
increases calculated in compliance with the Chinese regulations, and is further
limited pursuant to Section 20 of this Agreement.


3. REGISTERED CAPITAL AND OWNERSHIP


Meijin Energy shall retain forty five percent (45%) of the ownership interest in
the Joint Venture and General Steel shall own fifty five percent (55%) of the
ownership interest in the Joint Venture. General Steel will contribute RMB440
million (approximately $64,700,000) in cash or stock to purchase its fifty five
percent (55%) of the ownership interest in the Joint Venture which is currently
100% owned by Meijin Energy. Meijin Energy will contribute facilities,
inventory, equipment and land usage rights with an aggregate value equal to
RMB360 million (approximately $52,936,364) for its forty five percent (45%) of
the ownership interest in the Joint Venture.
 
3

--------------------------------------------------------------------------------


 
4. PURPOSES, SCOPE AND SCALE OF PRODUCTION AND BUSINESS


The purposes of the Joint Venture are to integrate and expand Meijin Steel owned
by Meijin Energy such that the Joint Venture will then own Meijin Steel and have
the expectation that the Joint Venture will reach a comprehensive production
capacity of 3 million tons annual capacity of crude steel annually after being
integrated.
        
5. RESPONSIBILITIES OF THE PARTIES


5.1 The responsibilities of Meijin Energy include being compliant and
cooperative with audits and the asset evaluation required for listed companies
and effectively working together with the staff dispatched by General Steel for
equipment checking and testing. In addition, Meijin Energy shall guarantee the
consumption of water, electricity, natural gas, coke, fine iron ore, lime, as
well as transport methods, all at levels to be established from time to time in
the reasonable discretion of General Steel, and shall ensure that the supply
prices are under the market prices.


5.2  The responsibilities of General Steel shall include providing financial
support to the Joint Venture deemed necessary by General Steel in accordance
with this Agreement or as otherwise agreed upon by the Parties, appointing a CFO
to provide assistance in adapting the financial principles to the requirements
of U.S.-listed companies and assisting the Joint Venture to reach production
capacity goals.


6. SALES OF PRODUCTS


The products of the Joint Venture shall be sold throughout the People's Republic
of China without geographic restriction and may be sold by the Joint Venture
directly or by appropriate distributors. The sales methods and prices shall be
determined by the General Manager (as defined below) following the
recommendation of the board of directors taking into account domestic market
conditions, competitiveness of the products and the economic situation of the
Joint Venture. The General Manager of the Joint Venture shall be free to
determine prices of and sell its products.


7. BOARD OF DIRECTORS


7.1 A board of directors (the “Board”) shall be established by the Joint Venture
within one month after the date the Joint Venture is issued a Business License.


7.2 The Board shall consist of five (5) directors. Among of the five directors,
Meijin Energy will appoint two (2) directors and General Steel will appoint
three (3) directors. In the event that any director resigned or is removed, the
Party that appointed said director shall have the right to appoint a
replacement.


7.3 The Board shall approve all major actions concerning the Joint Venture. In
reaching decisions the board of directors shall consult the participants and
shall strive for equitable and mutually beneficial results. All actions that
require approval from the board of directors shall be approved by at least four
fifths of the members of the Board.
 
4

--------------------------------------------------------------------------------




In addition, the following actions will require the unanimous approval of all
the members of the Board:


a. Amending of the articles of association of the joint venture;
b. Terminating, dissolving or winding down of the Joint Venture;
c. Increasing the registered capital of the Joint Venture;
d. Transferring ownership of the Joint Venture; or
e. Merging the Joint Venture with another organization.


7.4  The Board shall have a chairman (the “Chairman”) and a vice chairman (the
“Vice Chairman”) each of whom shall be elected by a majority of the Board.  The
Chairman shall be the legal representative of the joint venture and shall serve
in that capacity until his or her resignation or at least the majority of the
Board elects his or her successor or replacement.  In the event the Chairman be
unable to exercise his responsibilities, he should authorize the Vice Chairman
to represent the Joint Venture.    The Board, if acting pursuant to action
approved by the majority of the Board,  shall have the power to remove and
replace the Chairman or Vice Chairman at anytime.


7.5  The board of directors shall convene for at least one meeting every year.
The meeting shall be called and presided over by the Chairman. The general
manager and the deputy general manager (as defined below) shall have the right
to attend the meeting. A Board meeting shall be held at a site as agreed upon by
the Parties to the Joint Venture. The Chairman shall convene an interim meeting
to vote on any proposal brought forth by more than one fifth of the directors.
Minutes of every Board meeting shall be kept and shall be put on the books and
records of the Joint Venture.  The directors shall have the power to assign
their powers to a designated representative who shall then be able to act on
behalf of that director.


7.6  An action approved by written consent of the board of directors shall have
the same validity as an action approved during an official board meeting.


8. BUSINESS MANAGEMENT ORGANIZATION


8.1 The Joint Venture shall have a general manager (the “General Manager”) and a
deputy general manager (the “Deputy General Manager”), each of whom shall be
elected by a majority of the Board and  who shall be responsible for its daily
management as described in Section 8.2 below.


8.2 The responsibilities of the General Manager shall include carrying out the
decisions of the board and organizing and directing the daily management of the
Joint Venture in accordance with the provisions of this Agreement and the
articles of association. The Deputy General Manager shall assist the General
Manager in such duties. In addition, there shall be department managers who will
be responsible for the work in the departments of production, technology,
business operation, finance and administration.  In addition, the department
managers shall be responsible for matters assigned by the General Manager and
the Deputy General Manager and shall report to them. The General Manager shall
attend the annual Board meeting, oversee the yearly budget,  appoint the
department managers and determine their salaries.
 
5

--------------------------------------------------------------------------------




8.3 The General Manager and Deputy General Manager shall work exclusively for
the Joint Venture and shall not or act on behalf of any other organization
except that either of them may be an officer, director or employee of other
Party. The board of directors shall have the power to terminate the General
Manager and the Deputy General Manager.


9. LABOR MANAGEMENT


9.1 Policies relating to matters such as the total number of workers,
recruitment, terminations, wages, welfare, benefits, labor insurance, bonuses
and labor discipline shall be determined by the General Manager in accordance
with Labor Law of the "People's Republic of China Administration on Labor
Management of Foreign Investment Enterprises Provisions" and other promulgated
relevant PRC laws and regulations, the policies stipulated by the board of
directors, and the financial conditions of the Joint Venture.


9.2 The General Manager, acting on behalf the Joint Venture, will sign
individual labor
contracts with each of its employees. Each labor contract shall include type of
work, technical ability and wages of such employee according to the framework
duly approved by the board of directors and shall be filed for reference at the
local labor management department.


9.3 The labor contracts of all staff and workers likely to receive Confidential
information and/or particular training from the Joint Venture or from General
Steel shall include, in addition to confidentiality clauses, non-competition
clauses pursuant to which an employee shall not be entitled to work for any
organization in the same field as the joint venture or any of the Parties for a
period of two (2) years after leaving the Joint Venture.


10. TAXES, FINANCE, AUDIT AND PROFIT DISTRIBUTION


10.1 The Joint Venture shall pay various taxes in accordance with relevant
Chinese laws and regulations


10.2 Employees of the Joint Venture shall be responsible for paying their own
individual income tax or personal income adjustment tax in accordance with
relevant PRC laws and regulations. Expatriate employees of the Joint Venture can
remit their money abroad after paying taxes in the PRC.


10.3 In accordance with the "Laws of the People's Republic of China on the Joint
Ventures using Chinese and Foreign Investment," allocations shall be made for a
reserve fund, an enterprise expansion fund, bonuses and welfare funds for the
staff and workers.  Such allocations shall be determined by the board of
directors each year taking into account the economic situation of the Joint
Venture and its after tax profit but at no time shall the total of these funds
exceed eight percent (8%) of the total profit of the Joint Venture.
 
6

--------------------------------------------------------------------------------




10.4 Accounting for the Joint Venture shall be performed in accordance with the
"Regulations of the People's Republic of China on the Financial Administration
for Foreign Investment Enterprises" and the "Accounting System for the Foreign
Investment  Enterprises." The fiscal year of the Joint Venture shall be from
January 1 to December 31 of each year. All vouchers, receipts, statistical
statements, reports and account books shall be written in Chinese, provided that
any such documents shall be translated into English upon request by General
Steel. Monthly, quarterly and annual financial reports shall be prepared in both
Chinese and in English and submitted to the board of directors.


10.5 The Joint Venture shall engage an accountant registered in China mutually
agreed upon by both Parties to conduct its annual financial audit and
examination and to provide a report for submission to the board of directors and
the General Manager. In the event that General Steel considers it necessary, a
foreign auditor may be engaged to conduct a separate annual financial audit.


10.6 All disbursements shall be signed by the General Manager or his authorized
agent.


11. TERM OF THE JOINT VENTURE


11.1 Subject to Section 14, the term of the Joint Venture shall be 30 years from
the date a business license is issued to the Joint Venture. The term can be
extended with notice by either party six months prior to the 30 year termination
date, subject to the approval by the board of directors pursuant to Section 7.3
above.
 
12. DISPOSAL OF ASSETS UPON LIQUIDATION OF THE JOINT VENTURE


12.1 Upon termination of the Joint Venture, a liquidation shall be carried out
according to relevant laws and regulations. The liquidated assets shall be
distributed pro rata to the capital contribution made by the Parties.


13. INSURANCE


13.1 The Joint Venture shall maintain appropriate insurance policies with an
insurance company in PRC. The types, value and duration of insurance shall be
decided by the board of directors in accordance with the insurance standards in
the PRC. The Joint Venture shall maintain insurance for all staff and workers in
conjunction with the local labor management department.


14. AMENDMENT, ALTERATION AND TERMINATION OF CONTRACT


14.1 This Agreement may only be amended by written agreement signed by the
Parties.


14.2 The Joint Venture and this Agreement may be terminated prior to the end of
the term upon a unanimous vote of the board of directors subject to any required
approval of any approval authority. In the event of such termination, the
registration of the Joint Venture shall be canceled at the original registration
office. The Joint Venture may be terminated prior to end of the term in the
event that both Parties agree that termination of the Joint Venture is the
mutual and the best interest of the Parties.
 
7

--------------------------------------------------------------------------------




14.3 If either Party is unable to fulfill its obligations under this Agreement
and the articles of association and as a result the Joint Venture cannot
continue its normal business or cannot reach goals set forth in this Agreement,
then the Agreement shall have been deemed to be breached by that Party.  In the
event of a breach, the breaching Party shall have thirty (30) days to cure such
breach after it receives notice from the non-breaching Party. In the event a
breach goes uncured for thirty (30) days after notice, the non-breaching Party
shall have the right to claim damages and terminate this Agreement.
Alternatively, in the event of a breach that is not cured within thirty (30)
days of notice, the non-breaching Party shall have the right to continue the
business and be compensated for any economic damages as a result of such breach
and the non-breaching party shall have the right to purchase the ownership
interest of the breaching Party for the fair market value as determined by the
Parties or pursuant to Section 17 below.


14.4 Approval of all Parties shall be required for the Joint Venture to merge
with or acquire another entity.


15. FORCE MAJEURE


15.1 Should the performance of this Agreement be directly affected or should it
become impossible for either Party to perform its obligations under this
Agreement as a result of a force Majeure event such as earthquake, typhoon,
flood, fire, war, civil disorder, unforeseeable events where the occurrences and
consequences are unpreventable and unavoidable without limitation, the Party
affected by such event shall notify the other Party by telephone, e-mail,
telegram or facsimile without any delay and, within fifteen (15)
days  thereafter, provide detailed information on such event and a valid
certification document providing evidence for such Party's inability to perform
all or part of this Agreement or its delay of the performance.


15.2 If possible, the certification document shall be issued by a notary public
office at the location where the force Majeure event occurs. The non-affected
party shall decide whether to terminate this Agreement or to waive part of the
obligations to be performed under this Agreement or to delay the performance of
this Agreement.


16. APPLICABLE LAW


16.1 The execution, validity, interpretation and performance of this Agreement
and dispute resolution under this Agreement shall be governed and protected by
the laws of the PRC.
 
8

--------------------------------------------------------------------------------




17. DISPUTE RESOLUTION


17.1 Any disputes arising from the execution of or in connection with this
Agreement  shall first be settled through friendly discussions between the
Parties. In the event that no settlement can be reached through discussions, the
dispute shall be first submitted to the China International Economic and Trade
Arbitration Commission for conciliation. If no settlement can be reached within
90 days after the beginning of this procedure, the claim will be submitted and
settled through the rules and the procedure of the International Chamber of
Commerce (Paris). The arbitration will be held in Paris, France, the English
language will be used, and any decision shall be final and unappealable by the
losing Party. The arbitration fee shall be borne by the losing Party.


17.2 While a dispute, controversy or claim arising out of or in connection with
this  Agreement is being resolved either through friendly consultation or
through arbitration, the Parties shall not hinder or affect the performance of
their obligations hereunder, other than those in dispute, so as to ensure the
smooth operation of the Joint Venture to the greatest extent possible.


18. LANGUAGE


18.1 This Agreement is written in Chinese and English and both languages are
equally authentic.


19. EFFECTIVENESS OF AGREEMENT AND MISCELLANEOUS


19.1  The business licenses and board resolutions approving the Joint Venture
Agreement (the “Annexes”) shall be integral parts of this Agreement. In the
event of any discrepancy between this Agreement and any other agreement, the
provisions of this Agreement shall prevail.


19.2  This Agreement and the agreements referenced in Section 19.1 above shall
become effective subject to the successful purchase of a production line and
upon approval by any necessary approval authority.


19.3  This Agreement, together with its Annexes, constitute the entire agreement
of the Parties with respect of the subject matters hereof and shall supersede
all prior agreements between the Parties with respect to the matters hereof.


19.4  The Parties shall take all such efforts to carry out the purposes of this
Agreement and its Annexes. Neither Party shall take any action that might have
an adverse competitive effect or adverse consequence on the operation of the
Joint Venture without first getting approval from the other Party.


19.5  Any waiver by either Party at any time of a breach of any term or
provision of this Agreement shall not be construed as a waiver by such a Party
of any subsequent  breach, its rights to such term or provision, or any of its
other rights hereunder.
 
9

--------------------------------------------------------------------------------




19.6  If any one or more of the provisions contained in this Agreement or the
Annexes hereto shall be invalid, illegal or unenforceable in any respect under
any applicable law, the validity legality and enforceability of the remaining
provision contained herein or therein shall not in any way be affected or
impaired.


19.7  Unless otherwise specifically provided, notices or other communications to
either Party required or permitted hereunder shall be: (a) personally delivered;
(b)  transmitted by postage prepaid registered airmail or by international
courier; or (c) transmitted by telex or facsimile with answer-back or followed
by registered airmail or air courier.


19.8 This Agreement may be executed in one or more counterparts each of which
shall be deemed an original and all of which shall be taken together and deemed
to be one instrument.  Each Party hereto shall receive one original in both
Chinese and English.
 
20. LIMITATIONS OF LIABILITY


20.1 IN NO EVENT SHALL ANY PARTY BE LIABLE FOR ANY SPECIAL, INCIDENTAL, INDIRECT
OR CONSEQUENTIAL LOSSES OR DAMAGES OF ANY KIND OR NATURE WHATSOEVER ARISING OUT
OF OR IN CONNECTION WITH THIS AGREEMENT, INCLUDING WITHOUT LIMITATION LOST
PROFITS, LOST RECORDS OR DATA, INCREASED EXPENSE OR COSTS, EVEN IF THE
POSSIBILITY OF SUCH LOSS OR DAMAGE COULD HAVE BEEN REASONABLY FORESEEN.
 
20.2  NO ACTION, WHETHER IN CONTRACT, TORT OR OTHERWISE ARISING UNDER THIS
AGREEMENT MAY BE BROUGHT BY EITHER PARTY MORE THAN TWELVE (12) MONTHS AFTER THE
CAUSE OF ACTION OCCURS.
 
21. CONFIDENTIALITY


21.1  The Parties agree not to disclose to any third party information relating
to the other parties, their agents, or their clients, if such information could
reasonably be construed as confidential. For the purpose of this paragraph,
“Confidential Information” includes, but is not limited to, (including tangible,
intangible, and oral and written) (a) any technical, or business information,
designs, inventions, manufacturing technique, process, experimental work,
program, software or trade secret relating to products, systems, equipment,
services, sales, client lists, research or business of the Parties, their
members or subsidiaries; (b) documents marked "Confidential"; and (c) documents,
plans, prints, tapes, disks, and other material containing any of the foregoing.


21.2  The Parties shall safeguard the Confidential Information using at least as
great a degree of care as each uses to safeguard its own most confidential
information (but in no event, less than a reasonable degree of care) so that no
unauthorized person shall have access to it, and that no unauthorized persons
shall have access to make copies of the Confidential Information. Without
limitation of the foregoing, the Parties shall advise the other party
immediately in the event that it learns or has reason to believe that any person
who has had access to the Confidential Information has violated or intends to
violate the terms of this Agreement, and the Parties shall, at their own
expense, cooperate with the injured party in seeking injunctive or other
equitable relief against any such person.
 
22. CONDITIONS TO DEFINITIVE AGREEMENT


The Parties hereby acknowledge and agree that this Agreement is intended to set
forth the preliminary terms of the Joint Venture that is anticipated to be
consummated hereunder and that following the receipt and review of a written
appraisal and related due diligence materials pertaining to Meijin Steel and
satisfactory to General Steel, the Parties will execute a definitive agreement
that shall establish the final terms and provisions to consummate and govern the
Joint Venture.
 
[Signature page to follow]
 
10

--------------------------------------------------------------------------------


 

Shanxi Meijin Energy Group Co., Ltd.   General Steel Holdings, Inc.            
       
Signature:
/s/ Yao Jun Huo   
Signature:
/s/ Zuosheng Yu 
 
   
 
 
By:
Yao Jun Huo   
By:
Zuosheng Yu    (Print Name)     (Print Name)           Title: Legal
Representative    Title: Chairman and CEO            Address: Meijin North
Avenue No. 2    Address: Room 2315, Kun Tai International Mansion Building   
Qingxu County, Taiyuan City      Yi No 12, Chaoyangmenwai Ave.    Shanxi
Province, China      Chaoyang District, Beijing 100020          China 

 
11

--------------------------------------------------------------------------------

